          Case 3:17-cv-01012-JD Document 146
                                         147 Filed 04/20/21
                                                   04/22/21 Page 1 of 6




     Gregory F. Coleman (pro hac vice)
 1
     Lisa A. White (pro hac vice)
 2   GREG COLEMAN LAW PC
     First Tennessee Plaza
 3   800 S. Gay Street, Suite 1100
     Knoxville, TN 37929
 4   Telephone: (865) 247-0080
     Facsimile: (865) 522-0049
 5
     greg@gregcolemanlaw.com
 6   lisa@gregcolemanlaw.com

 7   Mitchell M. Breit (pro hac vice)
     Thien An Vinh Truong (pro hac vice)
 8   SIMMONS HANLY CONROY LLC
     112 Madison Avenue
 9
     New York, New York 10016-7416
10   Telephone: (212) 784-6400
     Facsimile: (212) 213-5949
11   mbreit@simmonsfirm.com
     atruong@simmonsfirm.com
12

13   Laurence D. King (SBN 206423)
     Matthew B. George (SBN 239322)
14   KAPLAN FOX & KILSHEIMER LLP
     1999 Harrison Street, Suite 1560
15   Oakland, CA 94612
     Telephone: (415) 772-4700
16   Facsimile: (415) 772-4707
17   lking@kaplanfox.com
     mgeorge@kaplanfox.com
18
     Attorneys for Plaintiffs
19
                             UNITED STATES DISTRICT COURT
20                     FOR THE NORTHERN DISTRICT OF CALIFORNIA
21
     CODY MEEK, et al., on behalf of                 Case No.: 3:17-cv-01012-JD
22   themselves and all others similarly situated,
                                                     STIPULATION FOR ENLARGEMENT
23                          Plaintiffs,              OF TIME FOR BRIEFING DEADLINES
                                                     OF SKYWEST’S MOTION FOR
24
            v.                                       PARTIAL SUMMARY JUDGMENT
25
     SKYWEST, INC. and                               Assigned to the Hon. James Donato
26   SKYWEST AIRLINES, INC.
                                                     Hearing as currently docketed (unchanged):
27                          Defendants.              August 26, 2021, 10:00 a.m.
28
                                                  1
                                STIPULATION FOR ENLARGEMENT OF TIME
           Case 3:17-cv-01012-JD Document 146
                                          147 Filed 04/20/21
                                                    04/22/21 Page 2 of 6




 1
       STIPULATION FOR ENLARGEMENT OF TIME FOR BRIEFING DEADLINES OF
 2            SKYWEST’S MOTION FOR PARTIAL SUMMARY JUDGMENT

 3
            WHEREAS on April 8, 2021, SkyWest filed a Motion for Partial Summary Judgment
 4
     (ECF No. 144);
 5
            WHEREAS according to this District’s Local Rule 7, the deadline for Plaintiffs’ response
 6
     in opposition to motion for partial summary judgment is April 22, 2021 (LR 7-3(a)), and
 7
     SkyWest’s reply in support of motion for partial summary judgment must be filed by May 6, 2021
 8
     (LR 7-3(b));
 9
            WHEREAS the hearing on this matter was reset by the Court, sua sponte, from its
10
     originally noticed date to August 26, 2021, at 10:00 a.m. (ECF No. 145);
11
            WHEREAS the Parties have agreed to extend Plaintiffs’ response deadline by two weeks
12
     and SkyWest’s reply deadline by one week;
13
            WHEREAS this proposed extension shall not impact the other deadlines set by the Court
14
     (ECF No. 131);
15
            THEREFORE, it is hereby stipulated and agreed by the Parties, subject to the order of the
16
     Court, that:
17
            1. Plaintiffs’ response in opposition to SkyWest’s Motion for Partial Summary Judgment
18
                is due not later than May 6, 2021;
19
            2. SkyWest’s reply in support of its Motion for Partial Summary Judgment is due not later
20
                than May 20, 2021;
21
            3. The hearing on this matter, set by the Court on August 26, 2021, at 10:00 a.m. (ECF
22
                No. 145) shall remain unchanged.
23

24          IT IS SO STIPULATED.
25

26

27

28
                                                  2
                                STIPULATION FOR ENLARGEMENT OF TIME
          Case 3:17-cv-01012-JD Document 146
                                         147 Filed 04/20/21
                                                   04/22/21 Page 3 of 6




 1
     DATED: April 20, 2021.                 Respectfully submitted,
 2
                                            GREG COLEMAN LAW PC
 3
                                            s/ Lisa A. White
 4                                          Lisa A. White (pro hac vice)
 5
                                            Gregory F. Coleman (pro hac vice)
 6                                          Lisa A. White (pro hac vice)
                                            Mark E. Silvey (pro hac vice)
 7                                          Adam A. Edwards (pro hac vice)
                                            GREG COLEMAN LAW PC
 8                                          First Tennessee Plaza
                                            800 S. Gay Street, Suite 1100
 9
                                            Knoxville, TN 37929
10                                          Telephone: 865-247-0080
                                            Facsimile: 865-522-0049
11                                          greg@gregcolemanlaw.com
                                            lisa@gregcolemanlaw.com
12                                          mark@gregcolemanlaw.com
13                                          adam@gregcolemanlaw.com

14                                          Mitchell M. Breit (pro hac vice)
                                            Thien An Vinh Truong (pro hac vice)
15                                          SIMMONS HANLY CONROY LLC
                                            112 Madison Avenue
16                                          New York, New York 10016-7416
17                                          Telephone: 212-784-6400
                                            Facsimile: 212-213-5949
18                                          mbreit@simmonsfirm.com
                                            atruong@simmonsfirm.com
19
                                            Laurence D. King (SBN 206423)
20                                          Matthew B. George (SBN 239322)
21                                          Mario M. Choi (SBN 243409)
                                            KAPLAN FOX & KILSHEIMER LLP
22                                          1999 Harrison Street, Suite 1560
                                            Oakland, CA 94612
23                                          Telephone: 415-772-4700
                                            Facsimile: 415-772-4707
24
                                            lking@kaplanfox.com
25                                          mgeorge@kaplanfox.com
                                            mchoi@kaplanfox.com
26
                                            Counsel for Plaintiffs
27

28
                                                3
                              STIPULATION FOR ENLARGEMENT OF TIME
     Case 3:17-cv-01012-JD Document 146
                                    147 Filed 04/20/21
                                              04/22/21 Page 4 of 6




 1

 2                                 Respectfully submitted,
 3
                                   /s/ Scott Morrison
 4                                 Amanda C. Sommerfeld (State Bar No. 85052)
                                   asommerfeld@JonesDay.com
 5                                 JONES DAY
                                   555 South Flower Street
 6                                 Fiftieth Floor
                                   Los Angeles, CA 90071.2300
 7                                 Telephone: +1.213.489.3939
                                   Facsimile: +1.213.243.2539
 8
                                   Scott Morrison (State Bar No. 320167)
 9                                 scottmorrison@jonesday.com
                                   JONES DAY
10                                 4655 Executive Drive, Suite 1500
                                   San Diego, CA 92121
11                                 Telephone: +1.858.314.1200
                                   Facsimile: +1.844.345.3178
12
                                   Patricia T. Stambelos (SBN 166998)
13                                 patricia@patriciastambelos.com
                                   STAMBELOS LAW OFFICE
14                                 543 Country Club Drive, Suite B209
                                   Simi Valley, CA 93065
15                                 Telephone: +1.805.578.3474
                                   Facsimile: +1.805.994.0199
16                                 Attorneys for Defendants SKYWEST, INC. AND
                                   SKYWEST AIRLINES, INC.
17

18

19

20

21

22

23

24

25

26

27

28

                     STIPULATION FOR ENLARGEMENT OF TIME
          Case 3:17-cv-01012-JD Document 146
                                         147 Filed 04/20/21
                                                   04/22/21 Page 5 of 6




 1               ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(i)(3)
 2         I, Lisa A. White, attest that concurrence in the filing of this document has been obtained
 3   from the other signatories. I declare under penalty of perjury under the laws of the United States
 4   of America that the foregoing is true and correct.
 5         Executed this 20th day of April 2021, at Knoxville, Tennessee.
 6

 7                                                s/ Lisa A. White
                                                  Lisa A. White (pro hac vice)
 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                               ATTESTATION
          Case 3:17-cv-01012-JD Document 146
                                         147 Filed 04/20/21
                                                   04/22/21 Page 6 of 6




 1
                                                      ORDER
 2
           Pursuant to the stipulation of the Parties and good cause appearing, IT IS ORDERED that:
 3
           1. Plaintiffs’ response in opposition to SkyWest’s Motion for Partial Summary Judgment
 4
               is due not later than May 6, 2021;
 5
           2. SkyWest’s reply in support of its Motion for Partial Summary Judgment is due not later
 6
               than May 20, 2021;
 7
           3. The hearing on this matter, set for August 26, 2021, at 10:00 a.m. (ECF No. 145) shall
 8
               remain unchanged.
 9
           IT IS SO ORDERED.
10

11
     Dated: April 22, 2021                          ______________________________
                                                            ___________
12
                                                    Honorable         Donato
                                                            le James Don
13                                                  United States
                                                            tates District Judge

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                      [PROPOSED] ORDER GRANTING STIPULATED BRIEFING SCHEDULE
